DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 10/21/2021 with Amended Claims and Applicant's Remarks filed on 10/21/2021.
Applicant has amended claims 1, 4, 5, 11, 15, 17, and 20; canceled claims 2 and 3; and newly added claims 21 and 22 according to Amendments filed on 10/21/2021. Claims 1 and 4-22 are pending and currently under consideration for patentability.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/21/2021 has/have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0365334 to Hurewitz in view of U.S. Patent 9,600,840 to Pope.

Claims 1 and 17 are method and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Hurewitz teaches:
A method for dynamic digital communication in a physical environment comprising (Hurewitz: ¶ [0028]): 
collecting, from image capture devices, image data across the physical environment (Hurewitz: ¶ [0023] “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132.”);
identifying, based on the image data, a user within the physical environment (i.e. analyze images in order to locate user) (Hurewitz: ¶ [0023] “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132. Sophisticated algorithms on those computers distinguish between individual customers 130, 132, using techniques such as facial recognition.”);
synchronizing the identified user in the image data to a detected application instance located within the physical environment, the application instance being operable on a computing device of the identified user (i.e. syncing the user’s MAC address of the mobile device to the identified user via the two sensors in order to track the user within the environment) (Hurewitz: ¶ [0025] “As an example, a customer 130 may walk into the retail store 102 and be detected by a first sensor 152 near the store's entrance 104. The particular customer 130's identity at that point is anonymous, which means that the system 150 cannot associate this customer 130 with identifying information such as the individual's name or a customer ID in a customer database. Nonetheless, the first sensor 152 may be able to identify unique characteristics about this customer 130, such as the MAC address of their device 134, or the customer's facial characteristics or skeletal joint locations and kinetics. As the customer 130 moves about the retail store 102, the customer 130 leaves the sensing zone of the first sensor 152 and enters a sensing zone of a second sensor 152. Each sensor 152 that detects the customer 130 provides information about the path that the customer 130 followed throughout the store 102. Although different sensors 152 are detecting the customer 13 0, computers can track the customer 130 moving from sensor 152 to sensor 152 to ensure that the data from the multiple sensors are associated with a single individual.”);
modeling, using processing of the image data, attention of the identified user and determining a retail item based on the attention of the identified user and based on relative position of the user to the retail item  (i.e. program assigning/modeling emotional reaction according to user attention and identifying the retail item the user is interacting with based on relative location) (Hurewitz: ¶ [0053] “Programming 456 causes the processor 410 to identify when the customer 130 is interacting with a product 110 in the store 102. Interaction may include touching a product, reading an information sheet about the product, or simply looking at the product for a period of time. In the preferred embodiment, the sensors 152 provide enough data about the customer's reaction to the product so that programming 458 can assign an emotional reaction to that interaction. The product interaction and the customer's reaction are then stored in the profile database as data 478.” Furthermore, as cited in ¶ [0029] “Sensors 152 located near the physical products 110 or the virtual display 120 can track and record the customer's emotional reaction to the physical products 110 and the products displayed on the virtual display. Because the customer's location within the retail store 102 is known by the sensor's 170, emotional reactions can be tied to physical products 110 that are found at that location and are being viewed by the customer 130. One or more sensors 152 identify the product 110 that the customer 132 was interacting with, and detect the customer 132' s anatomical parameters such as skeletal joint movement or facial expression.”);
detecting, based on processing of the image data, a customer-item interaction event between the identified user and the retail item (Hurewitz: ¶ [0026] “Location data for the customer 130 from each sensor is aggregated to determine the path that the customer 13 0 took through the store 102. The system 150 may also track which physical products 110 the customer 130 viewed, how long the customer 130 looks at a particular item, and which products were viewed as images on a virtual display 120.”).
Hurewitz does not explicitly disclose determining content of a digital message based on state of the customer-item interaction event, the identified user, and the retail item; and transmitting, via a network, the digital message to the application instance, and timing the transmitting in response to the detection of the customer-item interaction event and conditional on state of the attention of the identified user; and triggering, using the application instance, an alert through a user interface of the computing device of the application instance, the alert based on the digital message.
However, Pope further discloses:
determining content of a digital message based on state of the customer-item interaction event, the identified user, and the retail item (i.e. determine recommendations based on the identified user’s interaction with specific products) (Pope: Col. 9 Lines 21-31 “The proximity-based recommendation service 118 may provide recommendations with various levels of specificity. For example, the service 118 may make a general recommendation of milk as a product, or a more specific recommendation that the user purchase milk at the same store. As another example, if the user is shopping in a home improvement store and has scanned the barcode for a can of paint, the service 118 may recommend that the user purchase the same paint at another home improvement store in the same general vicinity. The level of specificity may be tied to the resolution of the location information.”); and
transmitting, via a network, the digital message to the application instance, and timing the transmitting in response to the detection of the customer-item interaction event and conditional on state of the attention of the identified user (i.e. transmitting a recommendation based on product interaction and current location of the user, wherein the recommendation is sent to the user while the user interacting with product or walks by it) (Pope: Col. 3 Lines 26-30 “The proximity-based recommendation service 118 is executed to generate a recommendation indicating that a user may be interested in a particular product, based at least in part on the current location of the user and the location of products with which the user has recently interacted.” Furthermore, as cited in Cols. 9-10 Lines 63-22 “In the embodiment discussed in connection with FIG. 4, the mobile client computing device 106 provides both a current user location and one or more product interactions, and the proximity-based recommendation service 118 uses both of these types of data to make a recommendation. In another embodiment, the proximity-based recommendation service 118 uses current user location to make the proximity-based recommendation, without the use of product interaction data. For example, the mobile client computing device 106 may indicate that the user is at a particular physical location, and the proximity-based recommendation service 118 may look up the store that corresponds to this location and further, the department or aisle of the particular store. The service 118 may then recognize that the user is in the soft drink aisle and recommend that the user purchase potato chips or other snack foods, without the user having interacted with any soft drink products. In yet another embodiment, the proximity-based recommendation service 118 uses detected product interactions but not current user location to make the proximity-based recommendation. For example, the mobile client computing device 106 may indicate that the user has passed by one or more soft drink products by detecting RFID tags co-located with such products, and the proximity-based recommendation service 118 may recommend that the user purchase potato chips or other snack foods, without being informed about the user's actual location.”); and
triggering, using the application instance, an alert through a user interface of the computing device of the application instance, the alert based on the digital message (i.e. recommendation is provided to the mobile client computing device) (Pope: Col. 9 Lines 42-51 “At box 415, the proximity-based recommendation service 118 provides the recommendation to the user by sending it to the requesting mobile client computing device 106. The recommendation may be provided in various forms. For example, the service 118 may generate a network page for rendering by a browser executing on the mobile client computing device 106, or the service 118 may provide information about the recommended product(s), which the mobile client computing device 106 uses to generate a local network page.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Pope’s determining content and transmitting the content while the user is in proximity to the retail item to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to “allow a customer to obtain detailed product information and product reviews when viewing or evaluating the product.” (Pope: Col. 1 Lines 7-9).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 1. Claim 17 recites “A system for dynamic digital communication in a physical environment which comprises:” (Hurewitz: ¶ [0018]) the steps performed by method claim 1. Claim 17 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Hurewitz teaches:
The method of claim 1, wherein detecting the customer-item interaction event further comprises detecting an occurrence or non-occurrence of the customer-item interaction event selected from a set of interactions events including detecting customer attention directed at an item, detecting an item pickup event, detecting item selection, or detecting an item put-back event (Examiner notes that the Hurewitz reference discloses identifying detailed levels of customer interaction such as opening the doors of a model product. One of ordinary skill in the art would recognize that picking up a product and placing it back is included as a detailed level of customer interaction as taught by Hurewitz) (Hurewitz: ¶ [0083] “In step 735, the sensors 152 recognize an interaction between the customer 130 and a product 110 at a given location. This could be as simple as recognizing that the customer 130 looked at a product 110 for a particular amount of time. The information collected could also be more detailed. For example, the sensors 152 could determine that the customer 130 sat down on a couch or opened the doors of a model refrigerator. The product 110 may be identified by image analysis using a video camera sensor 152. Alternatively, the product 110 could be displayed at a predetermined location with the store 102, in which case the system 100 would know which product 110 the customer 130 interacted with based on the known location of the product 110 and the customer 130. These recognized product interactions are then stored at step 740 in the customer's visit profile being maintained by the store sensor server 260.” Furthermore, as cited in ¶ [0103] “This display may also include links to a list of recently purchased items by this customer 130, a list of recently viewed but un-purchased items (available through the e-commerce server 240, the store sensor server 260, or the virtual product displays 120), a list of recommended products for the customer 130 (determined by analyzing the recently purchased and recently viewed products and other information, such as demographics, age, and other family members, known about the customer 130), and a list of deals and offers that are currently available for that customer 130.”).
With respect to Claim 6:
All limitations as recited have been analyzed and rejected to claim 4. Claim 6 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Hurewitz teaches:
The method of claim 1, further comprising: monitoring a content delivery condition that is based in part on the customer-item interaction event and the customer state of attention to the retail item (i.e. monitoring customer’s interaction with product) (Hurewitz: ¶ [0029] “One or more sensors 152 identify the product 110 that the customer 132 was interacting with, and detect the customer 132’s anatomical parameters such as skeletal joint movement or facial expression. In this way, product interaction data would be collected for the physical products 110, and the interaction data would be aggregated and used to determine the emotions of the customer 130.”); and 
wherein transmitting the digital message comprises delivering content to the computing device of the user and is initiated upon satisfying the content delivery condition (i.e. content is based on customer’s interaction with product) (Hurewitz: ¶¶ [0061] [0062] “4) the primary activity of the customer 130 that has been tracked during this store visit, and…5) the emotional reaction recorded during the primary tracked activity. In other embodiments, the server 260 could provide a customer photograph, and personalized product recommendations and offers for products and services based upon the customer's purchase and browsing history. Based on the information shown in display 550, the store clerk 140 will have a great deal of information with which to help the customer 130 even before the customer 130 has spoken to the clerk.” Furthermore, as cited in ¶ [0103] “This display may also include links to a list of recently purchased items by this customer 130, a list of recently viewed but un-purchased items (available through the e-commerce server 240, the store sensor server 260, or the virtual product displays 120), a list of recommended products for the customer 130 (determined by analyzing the recently purchased and recently viewed products and other information, such as demographics, age, and other family members, known about the customer 130), and a list of deals and offers that are currently available for that customer 130.”).

With respect to Claim 7:
Hurewitz teaches:
The method of claim 6, wherein monitoring the content delivery condition further comprises detecting a sequence of item-level interaction events that includes a first item-level interaction event (i.e. condition includes customers interactions with a plurality of products during their journey through the retail environment) (Hurewitz: ¶¶ [0061] [0062] “4) the primary activity of the customer 130 that has been tracked during this store visit, and…5) the emotional reaction recorded during the primary tracked activity. In other embodiments, the server 260 could provide a customer photograph, and personalized product recommendations and offers for products and services based upon the customer's purchase and browsing history. Based on the information shown in display 550, the store clerk 140 will have a great deal of information with which to help the customer 130 even before the customer 130 has spoken to the clerk.”).

With respect to Claim 8:
Hurewitz teaches:
The method of claim 5, wherein monitoring the content delivery condition comprises detecting omission of a second customer-item interaction event performed by the user when within a defined proximity to the item (Examiner interprets omission to be a non-occurrence event) (i.e. customer interaction includes customer viewing product but not purchasing said product) (Hurewitz: ¶ [0103] “This display may also include links to a list of recently purchased items by this customer 130, a list of recently viewed but un-purchased items (available through the e-commerce server 240, the store sensor server 260, or the virtual product displays 120), a list of recommended products for the customer 130 (determined by analyzing the recently purchased and recently viewed products and other information, such as demographics, age, and other family members, known about the customer 130), and a list of deals and offers that are currently available for that customer 130.”).

With respect to Claim 9:
Hurewitz teaches:
The method of claim 5, wherein delivering the content to the computing device of the user comprises selecting, prior to delivering the content, the content from a set of content that is associated with the item (i.e. promotion or offers are based on products the customer interacted with during their journey within the retail environment) (Hurewitz: ¶¶ [0061] [0062] “4) the primary activity of the customer 130 that has been tracked during this store visit, and…5) the emotional reaction recorded during the primary tracked activity. In other embodiments, the server 260 could provide a customer photograph, and personalized product recommendations and offers for products and services based upon the customer's purchase and browsing history. Based on the information shown in display 550, the store clerk 140 will have a great deal of information with which to help the customer 130 even before the customer 130 has spoken to the clerk.”).

With respect to Claim 10:
Hurewitz teaches:
The method of claim 9, wherein selecting the content is further selected based on cart contents of the customer (i.e. promotions/coupons are based on content of the customer’s current shopping cart) (Hurewitz: ¶ [0099] “The request server 270 receives this request at step 1020, and then queries the customer information database server 220 to obtain more information about the customer 130. This information could include the customer's personal information such as name and address, on-line shopping history, in-store shopping history, web-browsing history, in-store tracking data, user preferences, saved product lists, a payment method uniquely associated with the customer such as a credit card number or store charge account number, the contents of their current shopping cart at the e-commerce server 240, loyalty program points and information, and customized deals, coupons, and recommended products that have been identified or created for that customer 130 based on their shopping history.”).

With respect to Claim 15:
Hurewitz teaches:
The method of claim 1, further comprising, based on the image data, tracking location in the environment of a set of users, wherein the set of users includes at least the user (Hurewitz: ¶ [0023] “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132. Sophisticated algorithms on those computers distinguish between individual customers 130, 132, using techniques such as facial recognition. Motion sensors could also be used that do not create detailed images but track the movement of the human body. Computers analyzing these motion sensors can track the skeletal joints of individuals to uniquely identify one customer 130 from all other customers 132 in the retail store 102.”).

With respect to Claim 16:
Hurewitz teaches:
The method of claim 1, further comprising tracking a content delivery response to the digital message (i.e. tracking customer’s response to the prompt and wherein customer information also includes historical data such as past promotions) (Hurewitz: ¶ [0102] “For example, the tablet computer 1120 will display a prompt on the primary touchscreen of the tablet 1120, while the wearable device 1130 may display the prompt on display 550. In the preferred embodiment, the prompt will be accompanied by an audible indicator or a physical buzzing or movement of the device 1120, 1130. The sales clerk 140 may not be able to provide assistance at that time, so the device 1120, 1130 will be able to receive input from the clerk 140 declining the assistance request. If the clerk 140 can help at that time, the clerk 140 would input an acceptance of the assistance request at step 1045. At step 1050, the mobile device 1120, 1130 would transmit the acceptance back to the request server 270, and also provide relevant customer information to the sales clerk 140 on the user interface of the device 1120, 130. This customer information may include any of the information acquired by the request server 270 in step 1025, including the customer's name, photograph (if available), and current location in the store, as well as the customer's buying and browsing history, their status in a loyalty program, and any customer promotions or offers that are currently being presented to the customer 130.”).

With respect to Claim 18:
Hurewitz teaches:
The system of claim 17, wherein to transmit the digital message further comprises to deliver the content to an output interface of the instance of the application operable on the computing device (i.e. information about the products or promotions are sent to customer application operating on the customer’s device) (Hurewitz: ¶ [0031] “Using this technology, a customer app would not only the user's location within the store 102, but could also access a store database to determine which physical products 110 are located close to the current location of the customer 130. The app could then present information or discount promotions to the customer 130 for those products 110.”).

With respect to Claim 19:
Hurewitz teaches:
The system of claim 17, further comprising a set of environment-installed computing devices; and wherein the content marketing system is configured to select at least one computing device of the set of environment-installed computing devices based on device proximity to the one user or an item of the customer-item interaction event and deliver the content to the one computing device (Hurewitz: ¶ [0029] “Sensors 152 located near the physical products 110 or the virtual display 120 can track and record the customer's emotional reaction to the physical products 110 and the products displayed on the virtual display. Because the customer's location within the retail store 102 is known by the sensor's 170, emotional reactions can be tied to physical products 110 that are found at that location and are being viewed by the customer 130.” Furthermore, as cited in ¶¶ [0061] [0062] “4) the primary activity of the customer 130 that has been tracked during this store visit, and…5) the emotional reaction recorded during the primary tracked activity. In other embodiments, the server 260 could provide a customer photograph, and personalized product recommendations and offers for products and services based upon the customer's purchase and browsing history. Based on the information shown in display 550, the store clerk 140 will have a great deal of information with which to help the customer 130 even before the customer 130 has spoken to the clerk.”).

With respect to Claim 21:
Hurewitz does not explicitly disclose the method of claim 1, further comprising detecting, by processing the image data after transmission of the digital message, a user response to the alert.
However, Pope further discloses detecting, by processing the image data after transmission of the digital message, a user response to the alert (i.e. user requests more information after recommendation is sent utilizing image detection) (Pope: Col. 5 Lines 1-34 “The product recommendation application 136 may also allow a customer to explicitly request more information about a particular product with which the user interacts. For example, the user may provide a product identifier to the product recommendation application 136, and the product recommendation application 136 may then provide further details about the product, including price, reviews, and so on. The product recommendation application 136 may be implemented as a standalone application or may be executed in the context of a browser, as should be appreciated…As another example of active interaction with a product, the customer may utilize the mobile client computing device 106 to take a photo of a product, and then the mobile client computing device 106 may perform image recognition on the photo to identify a particular product.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Pope’s detecting a user response to the alert to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to “allow a customer to obtain detailed product information and product reviews when viewing or evaluating the product.” (Pope: Col. 1 Lines 7-9).


Claim(s) 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz and Pope in view of U.S. Patent 7,195,157 to Swartz.

With respect to Claim 11:
Hurewitz and Pope do not explicitly disclose the method of claim 1, further comprising initiating a real-time content delivery auction in response to the detection of the customer item interaction event which comprises selecting a set of auction bids, ranking the set of auction bids, and selecting content of a highest ranked auction bid for transmitting.
However, Swartz further discloses initiating a real-time content delivery auction in response to the detection of the customer item interaction event which comprises selecting a set of auction bids, ranking the set of auction bids, and selecting content of a highest ranked auction bid for transmitting (i.e. auction is conducted for customers who interacted with specific products) (Examiner notes that in conducting a standard operating auction, the bids are selected, ranked then the winner is determined) (Swartz: Cols. 38-39 Lines 54-10 “In a preferred embodiment, a merchant who employs the system of the present invention may be able to receive compensation for providing messages to the customers. The store may receive compensation from an advertiser, e.g., a manufacturer, a distributor, another merchant, a coupon vendor or a political candidate running for office. The message rights obtained by the advertiser may be limited to a specific class of customers. The class may be defined by any common trait in a group of customers, e.g., customers who buy certain high end products, customers who buy specific brands of products, customer who spend a certain amount of money, customers who buy certain types of products (e.g., baby products), etc. For instance, an advertiser may have the right to provide messages to customers who have purchased diapers within the last month. The compensation received by the merchant may be a flat fee, a fee based on success of the ads or an auction model. Under an auction approach, a number of entities (e.g., manufacturers) may compete for the ability to provide their message to customers. The auctions may take place on a periodic basis (e.g., quarterly, monthly; weekly, daily and/or hourly). The winner of the auction has the right to provide messages to the customers (or a class of customers) within a predetermined subject area.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ selecting a set of auction bids, ranking the set of auction bids, and selecting content of the highest ranked auction bid for delivering to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6). 

With respect to Claim 12:
Hurewitz and Pope do not explicitly disclose the method of claim 11, wherein selecting of auction bids may comprises selecting auction bids associated with items in proximity to the item.
However, Swartz further discloses selecting auction bids associated with items in proximity to the item (i.e. merchants can place bids on items within the customer’s shopping cart) (Swartz: Col. 45 Lines 17-23 “The merchants may directly access the shopping list from a wide area network link or the shopping list may be sent to the merchants in an email format. After receiving the shopping list, the merchants can place bids to receive the customer's business. The merchants may offer to sell all of the items on the shopping list or only a select number of items.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ selecting auction bids associated with items in proximity to the item to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6).

With respect to Claim 13:
Hurewitz and Pope do not explicitly disclose the method of claim 12, wherein selecting the auction bids associated with the items in proximity to the item comprises determining item proximity through processing image data.
However, Swartz further discloses determining item proximity through processing image data (Swartz: Col. 41 Lines 27-33 “In a preferred embodiment, the system can assist a customer in finding items on the customer's shopping list. The items on the list may be represented by graphical images and these images may blink indicating the location of the items 30 the customer intends on purchasing. The system may also allow a customer to enter the name of an item he is trying to locate.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ determining item proximity through processing image data to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6).

With respect to Claim 14:
Hurewitz and Pope do not explicitly disclose the method of claim 11, further comprising tracking content delivery response to the digital message and crediting a marketing account of the selected content according to content delivery response.
However, Swartz further discloses tracking content delivery response to the digital message and crediting a marketing account of the selected content according to content delivery response (Swartz: Col. 34 Lines 34-44 “The system provides an opportunity to provide instantaneous messages to customers and receive feedback from a customer in real-time. This real-time feedback can be used to modify messages sent to the customers. For example, after a merchant offers a $1 discount off of a bag of potato chips to a group of customers, the merchant could monitor the customer's product selections and immediately determine the effectiveness of the message. The merchant could raise or lower the amount of the discount in response to the customers' responsiveness to the original message.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ tracking content delivery response and crediting a marketing account of the selected content according to content delivery response to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6).

With respect to Claim 20:
Hurewitz and Pope do not explicitly disclose the system of claim 17, wherein the content marketing system includes a content auction marketplace that is configured to collect auction bids and initiate a content delivery auction used in real-time selection of content for delivery to the output interface using data parameters set based on the customer-item interaction event, the identified user, and the retail item.
However, Swartz further discloses wherein the content marketing system includes a content auction marketplace that is configured to collect auction bids and initiate a content delivery auction used in real-time selection of content for delivery to the output interface using data parameters set based on the customer-item interaction event, the identified user, and the retail item (i.e. auction is conducted for identified customers who have interacted with a specific product) (Examiner notes that in conducting a standard operating auction, the bids are collected then the winner is determined) (Swartz: Cols. 38-39 Lines 54-10 “In a preferred embodiment, a merchant who employs the system of the present invention may be able to receive compensation for providing messages to the customers. The store may receive compensation from an advertiser, e.g., a manufacturer, a distributor, another merchant, a coupon vendor or a political candidate running for office. The message rights obtained by the advertiser may be limited to a specific class of customers. The class may be defined by any common trait in a group of customers, e.g., customers who buy certain high end products, customers who buy specific brands of products, customer who spend a certain amount of money, customers who buy certain types of products (e.g., baby products), etc. For instance, an advertiser may have the right to provide messages to customers who have purchased diapers within the last month. The compensation received by the merchant may be a flat fee, a fee based on success of the ads or an auction model. Under an auction approach, a number of entities (e.g., manufacturers) may compete for the ability to provide their message to customers. The auctions may take place on a periodic basis (e.g., quarterly, monthly; weekly, daily and/or hourly). The winner of the auction has the right to provide messages to the customers (or a class of customers) within a predetermined subject area.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ content auction marketplace that is configured to collect auction bids and initiate a content delivery auction used in the selection of content for delivery to the output interface to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6).


Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz and Pope in view of U.S. Publication 2020/0065748 to Durkee.

With respect to Claim 22:
Hurewitz and Pope do not explicitly disclose the method of claim 1, wherein triggering the alert comprises triggering vibrational feedback on the computing device.
However, Durkee further discloses wherein triggering the alert comprises triggering vibrational feedback on the computing device (Durkee: ¶ [0029] “The user interface component 110 may also include one or more of the following to provide data to the user or receive data from the user: speakers, a sound card, a camera, a microphone, a vibration motor, one or more accelerometers, a BLUETOOTH® brand communication module, global positioning system (GPS) hardware, and a photoreceptive light sensor.” Furthermore, as cited in ¶ [0043] “The alert 115 optionally includes a haptic alert, such as a vibration or other haptic output.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Durkee’s triggering vibrational feedback on the computing device to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to “notify a user.” (Durkee: ¶ [0042]).


Response to Arguments
Applicant’s arguments see pages 8-12 of the Remarks disclosed, filed on 10/21/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered and are persuasive. Therefore, the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 12-14 of the Remarks disclosed, filed on 10/21/2021, with respect to the 35 U.S.C. § 103 rejection of claims 1-10 and 15-19 over Hurewitz in view of Pope and the rejection(s) of claim(s) 11-14 and 20 in further view of Swartz have been considered but are not persuasive. The Applicant asserts “The Applicant notes that in the description this request is initiated by the mobile device and it is only taught to be based on proximity — not detected customer-item interaction events using processing of image data. The recommendations are not based on detected interactions of a customer, and specifically not related to attention of a customer or an item associated with the attention of the customer…The Applicant also notes that by Pope’s recommendation being requested by the mobile device, the method of Pope does not use and would not suggest any synchronizing of an identified user in the image data to a detected application instance located within the physical environment.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to Col. 9 Lines 21-31 of the Pope reference; “The proximity-based recommendation service 118 may provide recommendations with various levels of specificity. For example, the service 118 may make a general recommendation of milk as a product, or a more specific recommendation that the user purchase milk at the same store. As another example, if the user is shopping in a home improvement store and has scanned the barcode for a can of paint, the service 118 may recommend that the user purchase the same paint at another home improvement store in the same general vicinity. The level of specificity may be tied to the resolution of the location information.” This disclosure clearly shows that recommendations are determined based on the identified user’s interaction with specific products. Newly found reference U.S. Publication 2020/0065748 to Durkee is cited to teach dependent claim 22.
Examiner recommends amending the independent claims to positively recite determining the timing of the transmission, dependent claim 11, and dependent claim 22 in order to overcome the art rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 6, 2021